Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 5, 2020, which includes a response to the Final Office Action mailed May 6, 2020, has been entered. Claims 1-20, 23, and 25-34 have been canceled; and no claims have been amended or newly added. Claims 21, 22, 24, 35, and 36 are currently under examination in the application.
Claim Rejections - 35 USC § 112 1st Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21, 22, 24, 35, and 36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 21 is directed to a method of treating RRMS in a patient by administering specifically 0.5 mg of fingolimod to the patient, and requires “identifying a patient having macular edema by performing an ophthalmologic examination at about 3 to about 4 months after starting the administration”. 
The original specification and claims, however, say nothing at all about patients receiving specifically 0.5 mg of fingolimod necessarily having macular edema at 3 to 4 months after starting administration or even the “appearance” of macular edema at about 3 to about 4 months. Indeed, the original specification and claims do not provide adequate support for a patient receiving 0.5 mg of fingolimod ever actually having macular edema at all at any time. At best, the original specification provides adequate support merely for monitoring a patient for side effects, and that a potential side effect is macular edema, after starting fingolimod administration, but never discloses anything at all about an actual RRMS subject receiving 0.5 mg fingolimod actually having macular edema at any time, let alone 3-4 months after starting administration. Indeed, as far as the original specification and claims disclose, RRMS subject receiving 0.5 mg fingolimod actually being positive for macular edema is unknown, and thus the whole 
Moreover, it is further noted that at the time of the present invention, the manifestation of macular edema in a patient receiving specifically 0.5 mg of fingolimod was unknown. Hence, the method now claimed cannot be said to exist at the time the present application was filed in 2009. Rather, in 2009, it was reported that “in the FREEDOMS study, there were no cases of macular edema…at the 0.5 mg dose” (see Anonymous. Future Medicine; [online]; 2009), and, even later, in 2010, it was reported that “macular edema was diagnosed in seven patients, all of whom were receiving 1.25 mg fingolimod” (i.e. not 0.5 mg fingolimod, as presently claimed) (see Kappos et al. N Engl J Med. 2010; 362(5): 397). Hence, at the time of the present invention, neither Applicant’s original specification and claims, nor even any other documented evidence available to the public, provides adequate support for the particular invention now being claimed. On the contrary, the documented evidence available at the time establishes that the method now being claimed was unknown even to the Applicant. 
This constitutes new matter. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 21, 22, 24, 35, and 36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Maritime (Medical News Today [online]; 2006), in view of Saab et al. (Arch Ophthalmol. 2008; 126(1): abstract), and Agarwal et al. (JIACM. 2005; 6(2): 177-179).
Applicant Claims
Applicant’s elected subject matter is directed to a method for treating relapsing remitting multiple sclerosis in a patient in need thereof comprising i) orally administering fingolimod (HCl) to said patient at a daily dosage of 0.5 mg, ii) performing an ophthalmologic examination at about 3-4 months after starting administration, and iii) either continuing or stopping the administration regimen depending on whether or not the patient is identified as “at risk” of adverse effects associated with macular edema; wherein such treating “reduces the frequency of clinical exacerbations”.
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Maritime discloses a method for treating relapsing remitting multiple sclerosis in a patient in need thereof comprising administering fingolimod to said patient at a daily dosage of 0.5 mg. Maritime further discloses that patients receiving fingolimod administration will undergo comprehensive monitoring for safety issues. 
Saab et al. disclose that fingolimod administration to a patient can cause manifestation of macular edema, as an unwanted side effect, and that periodic funduscopic exams should be performed in patients receiving fingolimod administration. 
Agarwal et al. disclose that direct ophthalmoscopy with dilated pupil alone can identify most of the signs of retinopathy, which includes macular edema, and that those patients at risk of adverse effects associated with macular edema should receive an exam about every 2-4 months. 
Ascertainment of the Difference Between the Scope of the Prior Art and the Claims (MPEP §2141.02)
Maritime does not explicitly disclose macular edema is a potentially dangerous side effect of fingolimod, and that patients as risk of adverse effects associated with macular edema should be given an ophthalmologic exam about 3-4 months after starting fingolimod administration. These deficiencies are cured by the teachings of Saab et al. and Agarwal et al.
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious for one of ordinary skill in the art at the time of the present invention to combine the respective teachings of Maritime, Saab et al., and Agarwal et al., outlined supra, to devise Applicant’s presently claimed method.
Maritime discloses a method for treating relapsing remitting multiple sclerosis in a patient in need thereof comprising administering fingolimod to said patient at a daily dosage of 0.5 mg, and further discloses that patients receiving fingolimod administration should undergo comprehensive monitoring for safety issues. Since Saab et al. disclose that fingolimod administration to a patient can potentially cause manifestation of macular edema, as a dangerous unwanted side effect, and that patients receiving fingolimod should undergo periodic funduscopic exams; and since Agarwal et al. disclose that direct ophthalmoscopy with dilated pupil alone can identify most of the signs of retinopathy, which includes macular edema, and that those patients at risk of adverse effects associated with macular edema should receive an exam about every 2-4 months; one of ordinary skill in the art would be motivated to perform regular periodic 
In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Arguments
Applicant's arguments filed November 5, 2020 have been fully considered but they are not persuasive.
i) Applicant contends that “the Inventor’s Declaration under 37 CFR 1.132 originally submitted on July 24, 2019 that is of record…addresses the clinical data that have been evaluated prior to the priority date of November 5, 2009”, that “the data from the studies reported in Appendix B demonstrate that the majority of ME cases in RRMS patients treated with oral daily 0.5 mg fingolimod occurs within the first 3-4 months after commencing fingolimod therapy”. 
The Examiner, however, would like to point out the following:
1. The proper standard is that Applicant must have adequate support for the claimed subject matter in their original specification and claims. The claimed subject matter represents new matter and is rejected under 35 USC 112(a) because there is not sufficient disclosure to adequately support the claimed subject matter in the original specification and claims. Applicant cannot now furnish the missing disclosure in a 37 CFR 1.132 Declaration filed ten years after the effective filing date of the application to cure the deficiencies of the original specification and claims. 
2. As also noted, supra, at the time of the present invention, the manifestation of macular edema in a patient receiving specifically 0.5 mg of fingolimod was unknown. Hence, the method now claimed cannot be said to exist at the time the present application was filed in 2009. Rather, in 2009, it was reported that “in the FREEDOMS study, there were no cases of macular edema…at the 0.5 mg dose” (see Anonymous. Future Medicine; [online]; 2009), and, even later, in 2010, it was reported that “macular edema was diagnosed in seven patients, all of whom were receiving 1.25 mg fingolimod” (i.e. not 0.5 mg fingolimod, as presently claimed) (see Kappos et al. N Engl J Med. 2010; 362(5): 397). Hence, at the time of the present invention, neither Applicant’s original specification and claims, nor even any other documented evidence available to the public, provides adequate support for the particular invention now being claimed. On the contrary, the documented evidence available at the time establishes that the method now being claimed was unknown even to the Applicant. 
not develop ME at 3-4 months, but rather developed ME at a time other than 3-4 months. Certainly, nothing points to 3-4 months as being critical, and Applicant appears to have arrived at the 3-4 month critical window by the benefit of hindsight after another 10 years of studies and experience treating MS patients with 0.5 mg fingolimod. Hence, in summary, the original specification and claims do not provide adequate support for the presently claimed subject matter, thus its new matter; and, moreover, even the data presented in Appendix B, filed 10 years after the effective filing date of the application, do not provide adequate support for carving out 3-4 months from a range that extends from 2-29 months, or points to the criticality of 3-4 months as the predominant time for developing ME. 
ii) Applicant contends that “the Examiner has misinterpreted TABLE II in Agarwal”, that “the 2-6 month period referenced by the Examiner in the Advisory Action does not actually exist” and “the Examiner is cherry picking the indications in Agarwal, and in particular those in TABLE II”; that “the 2-4 and/or 4-6 month period of TABLE II clearly occur after initial diagnosis of a retinopathy…on the other hand, the 3-4 month period of claim 1 is before diagnosis of ME in a RRMS patient”, that “the period of time in TABLE II” does not refer to “the examination of an RRMS patient as claimed herein to examine for the appearance of macular edema after fingolimod therapy start”, and that “only once macular edema is detected in the subject would the skilled artisan then turn to TABLE II of Agarwal”. 
The Examiner, however, would like to point out the following:
1. These arguments were addressed in a lengthy telephone interview on July 29, 2020, with SPE Richter. As noted in the interview summary, “SPE Richter stated that the 35 USC 103 is a good prior art rejection and makes a convincing case that the instantly claimed subject matter is prima facie obvious”. 
2. Agarwal has not been cited for individually anticipating the instantly claimed subject matter under 35 USC 102. Rather, the prior art rejection of record is under 35 USC 103, based on the combination of the Maritime, Saab, and Agarwal reference, and what these references expressly disclose and reasonably suggest to one of ordinary skill in the art, who is one of ordinary creativity and not an automaton. 
3. Maritime discloses treating RRMS by administering 0.5 mg fingolimod, and expressly teaches that the subjects being treated are to be closely and comprehensively monitored for any potential side effects. Saab clearly teaches that administration of fingolimod can cause macular edema in a subject as an unwanted side effect. Agarwal has been cited for teaching that those subjects known to be at high risk of macular edema should receive ophthalmic exams about every 2-6 months, not merely once a year. Hence, one of ordinary skill in the art would thus be motivated to closely monitor RRMS patients receiving fingolimod therapy for development of ME by performing ophthalmic exams about every 2-6 months. 
iii) Applicant contends that “the additional finding of a surprising temporal pattern…majority of cases occurs within the first about 3 to about 4 months of therapy…clearly renders the claimed subject matter inventive”. 
The Examiner, however, would like to point out the following:
1. First, for reasons discussed in detail, supra, the original specification and claims do not provide adequate support for any knowledge of the actual existence of such a temporal pattern of the development of ME at 3-4 months in RRMS patients receiving 0.5 mg fingolimod. This is new matter. 
2. The temporal pattern of macular edema manifestation in MS patients receiving fingolimod is not Applicant’s “invention” at all. Indeed, the manifestation of macular edema as a side effect of fingolimod administration is not Applicant’s “invention” either. The manifestation of macular edema as a side effect and the temporal pattern of this manifestation are nothing more than natural phenomena that have nothing to do with the hand of man. Applicant’s assertion that their discovery of the purported temporal pattern of macular edema manifestation is “inventive” thus has about as much merit as asserting that their discovery of a new plant growing in the wild is “inventive”. In either case, natural phenomena are non-patentable subject matter, no matter how amazed Applicant was to discover the phenomena, or how sophisticated the instrumentation which Applicant employed to document and record the phenomena (e.g. visualize the macular edema or e.g. take a picture of the “new” plant growing in the wild), Indeed, the temporal pattern of macular edema manifestation itself is a natural phenomenon, is not Applicant’s “invention”, and cannot be patented by Applicant or anyone else. 
performing a generic “ophthalmologic exam” can be nothing more than an abstract idea (i.e. thinking), no matter when its performed, i.e. whether once every month for 5 years or just once at 3-4 months after starting fingolimod administration.
For the foregoing reasons, the 35 USC 103 rejections are hereby maintained. 
Conclusion
No claims are allowed.
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BROWE whose telephone number is (571)270-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID BROWE/Primary Examiner, Art Unit 1617